OPINION
By BADER, J.:
A motion has been filed in this case to require plaintiff to submit to a physical examination. It was announced in open court that the plaintiff had no objection to the examination provided he was supplied with a copy of the examining physician’s report.
It appears to the Court, under the circumstances and facts as presented, that the defendant has a right to have the plaintiff undergo a reasonable physical examination with the right of the plaintiff to have his physician and counsel present at and during the examination.
The report, including findings and conclusions of the examining physician, is made at the instance of counsel for the defendant in preparation of his defense and for the defendant’s benefit, and as such, the report itself becomes confidential as far as other parties are concerned.
The relationship of the plaintiff and the examining physician under the present set of facts is not confidential and the examining physician would be subject to having his deposition taken at the instance of the plaintiff if the plaintiff desired to do so. (N. Y. Central Road Co. v. *258Wiler, 124 Oh St 118; Hayward v. Estridge et al, Hamilton County Common Pleas Court Case No. A-95693.)
Accordingly, the plaintiff will be directed to submit to a reasonable physical examination by a competent physician.